UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4821



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES ANTHONY SAVAGE, a/k/a John Racanelli,
a/k/a Mark Racanelli, a/k/a Grandoni Egistot,
a/k/a Robert Toliano, a/k/a M. John Delano,
a/k/a Greg Masonotti, a/k/a Max Marrache,
a/k/a Egisto Grandoni, a/k/a John Anthony
Savage, a/k/a Mario J. Racanelli,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:01-cr-00362-WLO-1)


Submitted:   January 28, 2008          Decided:     February 25, 2008


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Edwards, EDWARDS & TRENKLE, PLLC, Durham, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Clifton
T. Barrett, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Anthony Savage was originally sentenced in 2002 to

250 months imprisonment after a jury convicted him of multiple

counts of conspiracy, mail and wire fraud, and money laundering

offenses. This court affirmed Savage’s conviction, but vacated his

sentence and remanded for resentencing in accordance with United

States v. Booker, 543 U.S. 220 (2005).

           On remand, the district court conducted a resentencing

hearing and determined that Savage’s total offense level remained

at 34; with a criminal history category of IV, the resulting

guideline range remained at 210-262 months imprisonment.     After

considering the factors set forth in 18 U.S.C.A. § 3553(a) (West

2000 & Supp. 2007), the district court again sentenced Savage to a

total term of 250 months imprisonment.   Savage appeals.

           Savage claims, first, that his sentence violated the Ex

Post Facto Clause because the district court applied Booker at

sentencing even though that decision issued after the date of the

offense.      We have determined that retroactively applying the

remedial portion of Booker does not violate either the Due Process

or Ex Post Facto Clause.   See United States v. Davenport, 445 F.3d

366, 369-70 (4th Cir. 2006) (holding that retroactive application

of remedial holding of Booker did not violate Ex Post Facto Clause

because the defendant was on notice of statutory penalty when he

committed the crime); United States v. Williams, 444 F.3d 250, 254


                               - 2 -
(4th Cir. 2006), cert. denied, 127 S. Ct. 3042 (2007).                     Because

Savage was on notice of the maximum statutory penalties when he

committed his crimes, this claim is without merit.                    Williams, 444

F.3d at 254.

            Next,   Savage    challenges          the    reasonableness     of    his

sentence,   arguing    that       a   250-month     sentence     is   greater    than

necessary to comply with 18 U.S.C. § 3553(a)(2).                         We review

Savage’s sentence under a deferential abuse of discretion standard.

See Gall v. United States, __ U.S. __, 2007 WL 4292116, at *10

(U.S. Dec. 10, 2007) (No. 06-7949).                 Moreover, a sentence that

falls within the properly calculated advisory guidelines range is

entitled to a presumption of reasonableness.                      Rita v. United

States, 127 S. Ct. 2456, 2462-69 (2007) (upholding application of

presumption    of   reasonableness         to     within-guidelines      sentence).

Because   Savage    was   sentenced        within       the   properly   calculated

guidelines range, his sentence is presumptively reasonable.                      Here,

Savage urged the district court to impose a below-guidelines

sentence based on his loss of contact with his children and his

medical condition. Addressing both of these concerns, the district

court   concluded     that    a       250-month    sentence     was    nevertheless

reasonable.    We conclude that Savage cannot show that the district

court’s sentence was unreasonable.                 Accordingly, we affirm his

sentence.     We dispense with oral argument because the facts and




                                         - 3 -
legal contentions are adequately addressed in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -